             Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 1 of 34



James E. Cecchi                                   Samuel H. Rudman
Lindsey H. Taylor                                 ROBBINS GELLER RUDMAN
CARELLA, BYRNE, CECCHI                              & DOWD LLP
OLSTEIN, BRODY & AGNELLO                          58 South Service Road, Suite 200
5 Becker Farm Road                                Melville, NY 11747
Roseland, New Jersey 07068                        (631) 367-7100
(973) 994-1700
                                                  Paul J. Geller
Christopher A. Seeger                             Stuart A. Davidson
Stephen A. Weiss                                  ROBBINS GELLER RUDMAN
SEEGER WEISS                                        & DOWD LLP
77 Water Street, 8th Floor                        120 East Palmetto Park Road, Suite 500
New York, New York 10005                          Boca Raton, Florida 33432
(212) 584-0700                                    (561) 750-3000

Attorneys for Plaintiffs

                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 SA HOSPITALITY GROUP, LLC, 1000                 Docket No.
 MADISON AVENUE LLC, ASTORIA
 CAKES LLC, CAFÉ FOCACCIA, INC.,
 REALTEK LLC, SA MIDTOWN LLC,
 BAILEY’S RESTAURANT LLC, SA
 SPECIAL EVENTS, INC., SASE LLC,
 EIGHTY THIRD AND FIRST LLC, 265
 LAFAYETTE RISTORANTE LLC, FELICE
 GOLD STREET LLC, SA 61ST
 MANAGEMENT LLC, SA YORK AVE LLC,                         COMPLAINT and
 SA THIRD AVE CAFÉ LLC, SABF LLC,                      DEMAND FOR JURY TRIAL
 FELICE CHAMBERS LLC, and FELICE
 WATER STREET LLC on behalf of
 themselves and all others similarly situated,

                           Plaintiff,

        v.

 HARTFORD FINANCIAL SERVICES
 GROUP, INC., HARTFORD FIRE
 INSURANCE COMPANY and SENTINAL
 INSURANCE COMPANY, LIMITED,

                           Defendants.
            Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 2 of 34



       Plaintiffs SA Hospitality Group, LLC, 1000 Madison Avenue LLC, Astoria Cakes LLC,

Café Focaccia, Inc., Realtek LLC, SA Midtown LLC, Bailey’s Restaurant LLC, SA Special

Events, Inc., SASE LLC, Eighty Third And First LLC, 265 Lafayette Ristorante LLC, Felice Gold

Street LLC, SA 61st Management LLC, SA York Ave LLC, SA Third Ave Café LLC, SABF LLC,

Felice Chambers LLC, and Felice Water Street LLC (together “SA Plaintiffs”) by way of

Complaint against Defendants The Hartford Financial Group, Inc., and Hartford Fire Insurance

Company, (together “Defendants” or “Hartford”), allege as follows:

                                      INTRODUCTION

       1.     On March 11, 2020 World Health Organization Director General Tedros Adhanom

Ghebreyesus declared the COVID-19 outbreak a worldwide pandemic: “WHO has been assessing

this outbreak around the clock and we are deeply concerned both by the alarming levels of spread

and severity, and by the alarming levels of inaction. We have therefore made the assessment that

COVID-19 can be characterized as a pandemic.”1

       2.     On March 16, 2020, the Centers for Disease Control and Prevention, and members

of the national Coronavirus Task Force issued to the American public guidance, styled as “30 Days

to Slow the Spread” for stopping the spread of COVID-19. This guidance advised individuals to

adopt far-reaching social distancing measures, such as working from home, avoiding shopping

trips and gatherings of more than 10 people, and staying away from bars, restaurants, and food

courts.2




1
        See    https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-
at-the- media-briefing-on-COVID-19 11-march-2020
2
       https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
guidance_8.5x11_315PM.pdf

                                               2
             Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 3 of 34



       3.      Following this advice for individuals to adopt far-reaching social distancing

measures, many state government administrations across the nation recognized the need to take

steps to protect the health and safety of their residents from the human to human and surface to

human spread of COVID-19. As a result, many governmental entities entered civil authority orders

suspending or severely curtailing business operations of non-essential businesses that interact with

the public and provide gathering places for the individuals. Currently, almost all states within

the United States have issued some sort of “stay-at-home” order and ordered private non-essential

business operations to close.

       4.      The result of these far-reaching restrictions and prohibitions has been catastrophic

for most non-essential businesses, especially restaurants and other foodservice businesses, as well

as retail establishments, entertainment venues, and other small, medium, and large businesses who

have been forced to close, furlough employees, and endure a sudden shutdown of cash flow that

threatens their survival.

       5.      Most businesses insure against such catastrophic events like the current unforeseen

COVID-19 pandemic through all-risk commercial property insurance policies. These policies

promise to indemnify the policyholder for actual business losses incurred when business

operations are involuntarily suspended, interrupted, curtailed, when access to the premises is

prohibited because of direct physical loss or damage to the property, or by a civil authority order

that restricts or prohibits access to the property. This coverage is commonly known as “business

interruption coverage” and is standard in most all-risk commercial property insurance policies.

       6.      Defendants, and most insurance companies who have issued all- risk commercial

property insurance policies with business interruption coverage, are denying the obligation to pay

for business income losses and other covered expenses incurred by policyholders for the physical




                                                 3
             Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 4 of 34



loss and damage to the insured property from measures put in place by the civil authorities to stop

the spread of COVID-19 among the population. This action seeks a declaratory judgment that

affirms that the COVID-19 pandemic and the corresponding response by civil authorities to stop

the spread of the outbreak triggers coverage, has caused physical property loss and damage to the

insured property, provides coverage for future civil authority orders that result in future

suspensions or curtailments of business operations, and finds that Defendants are liable for the

losses suffered by policyholders.

       7.      In addition, this action brings a claim against Defendants for their breach of their

contractual obligation under common all-risk commercial property insurance policies to indemnify

Plaintiffs and others similarly situated for business losses and extra expenses, and related losses

resulting from actions taken by civil authorities to stop the human to human and surface to human

spread of the COVID-19 outbreak.

       8.      Plaintiffs bring this action on behalf of a proposed class of policyholders who paid

premiums in exchange for business insurance policies that included lost business income and extra

expense coverage.

                                 JURISDICTION AND VENUE

       9.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d) in that

this is a class action in which the amount in controversy exceeds $5,000,000, exclusive of interest

and costs, and at least one member of the putative class is a citizen of a different State than that of

one of the Defendants.

       10.     Venue is proper in this District pursuant to 28 U.S.C. §1391(b) in that Defendants

do business in this District and thus reside in this District, in accordance with 28 U.S.C. §1391(c).




                                                  4
             Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 5 of 34



                                             PARTIES

       11.     Plaintiff SA Hospitality Group, LLC is a New York limited liability company with

its principal place of business in New York, New York. It is a holding company that owns and

operates a number of restaurants in New York and Florida through subsidiaries. SA Hospitality

Group’s restaurants are dine-in restaurants, wine bars and cafes whose success depends upon

patrons being able to consume the products offered at the respective facilities at that facility.

       12.     Plaintiff 1000 Madison Avenue LLC is a New York limited liability company with

its principal place of business in New York, New York, and is a subsidiary of SA Hospitality

Group, LLC.

       13.     Plaintiff Astoria Cakes LLC is a New York limited liability company with its

principal place of business in New York, New York, and is a subsidiary of SA Hospitality Group

LLC.

       14.     Plaintiff Café Foccacia, Inc. is a New York corporation with its principal place of

business in New York, New York, and is a subsidiary of SA Hospitality Group LLC.

       15.     Plaintiff Realtek LLC is a New York limited liability company with its principal

place of business in New York, New York, and is a subsidiary of SA Hospitality Group LLC.

       16.     Plaintiff SA Midtown LLC is a New York limited liability company with its

principal place of business in New York, New York, and is a subsidiary of SA Hospitality Group

LLC.

       17.     Plaintiff Bailey’s Restaurant LLC is a New York limited liability company with its

principal place of business in New York, New York, and is a subsidiary of SA Hospitality Group

LLC.




                                                  5
             Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 6 of 34



       18.    Plaintiff SA Special Events, Inc. is a New York limited liability company with its

principal place of business in New York, New York, and is a subsidiary of SA Hospitality Group

LLC.

       19.    SASE LLC is a New York limited liability company with its principal place of

business in New York, New York, and is a subsidiary of SA Hospitality Group LLC.

       20.    Plaintiff Eighty Third And First LLC is a New York limited liability company with

its principal place of business in New York, New York, and is a subsidiary of SA Hospitality

Group LLC.

       21.    Plaintiff 263 Lafayette Ristorante LLC is a New York limited liability company

with its principal place of business in New York, New York, and is a subsidiary of SA Hospitality

Group LLC.

       22.    Plaintiff Felice Gold Street LLC is a New York limited liability company with its

principal place of business in New York, New York, and is a subsidiary of SA Hospitality Group

LLC.

       23.    Plaintiff SA 61st Management LLC is a New York limited liability company with

its principal place of business in New York, New York, and is a subsidiary of SA Hospitality

Group LLC.

       24.    Plaintiff SA York Avenue LLC is a New York limited liability company with its

principal place of business in New York, New York, and is a subsidiary of SA Hospitality Group

LLC.

       25.    Plaintiff SA Third Avenue Café LLC is a New York limited liability company with

its principal place of business in New York, New York, and is a subsidiary of SA Hospitality

Group LLC.




                                               6
             Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 7 of 34



       26.     Plaintiff SABF LLC is a New York limited liability company with its principal

place of business in New York, New York, and is a subsidiary of SA Hospitality Group LLC.

       27.     Plaintiff Felice Chambers LLC is a New York limited liability company with its

principal place of business in New York, New York, and is a subsidiary of SA Hospitality Group

LLC.

       28.     Plaintiff Felice Water Street LLC is a New York limited liability company with its

principal place of business in Brooklyn, New York, and is a subsidiary of SA Hospitality Group

LLC.

       29.     Defendant The Hartford Financial Services Group, Inc. (“Hartford Financial”) is a

Delaware corporation with its principal place of business in Hartford, Connecticut. It owns

subsidiaries, directly and indirectly, that issue, among other things, property insurance.

       30.     Defendant Hartford Fire Insurance Company (“Hartford Fire”) is a Connecticut

corporation with its principal place of business in Hartford, Connecticut. Hartford Fire is a

subsidiary of Hartford Financial and is duly qualified and licensed to issue insurance in the State

of New York and other states.

       31.     Hartford Fire issued to SA Plaintiffs Policy No. 13 UUN BL4042 K1 for the policy

period between June 1, 2019 and June 1, 20020 (the “Policy”).

                                  FACTUAL BACKGROUND

A.     The Global COVID-19 Pandemic

       32.     Viruses of the family Coronaviridae, such as Middle East respiratory syndrome

(MERS) coronavirus (MERS-CoV) and severe acute respiratory syndrome (SARS) coronavirus




                                                 7
             Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 8 of 34



(SARS-CoV), have been responsible for the loss of human life since at least 2002 and were

identified in several animal hosts.3

       33.     In December 2019, an initial cluster of nine patients with an unknown cause of viral

pneumonia was found to be linked to the Huanan seafood market in Wuhan, China, where many

non-aquatic animals such as birds were also on sale. However, one of the patients never visited

the market, though he had stayed in a hotel nearby before the onset of the illness.4

       34.     By January 2020, genetic sequencing from patient samples was conducted to

identify a novel virus, SARS-CoV-2, as the causative agent for the pneumonia cluster.5 SARS-

CoV-2 is an RNA virus, with a crown-like appearance under an electron microscope because of

glycoprotein spikes on its envelope. Among the functions of the structural proteins, the envelope

has a crucial role in virus pathogenicity as it promotes viral assembly and release.6



3
       See https://www.cdc.gov/coronavirus/2019-ncov/downloads/genomic-characterization-
of-2019-nCoV-Lancet-1-29-2020.pdf (There are four genera of CoVs: (I) α-coronavirus
(alphaCoV), (II) β-coronavirus (betaCoV) probably present in bats and rodents, while (III) δ-
coronavirus (deltaCoV), and (IV) γ-coronavirus (gammaCoV) probably represent avian species)
4
        See https://www.mdpi.com/1660-4601/17/8/2690 (As a typical RNA virus, the average
evolutionary rate for coronaviruses is roughly 10–nucleotide substitutions per site per year, with
mutations arising during every replication cycle. This finding suggests that 2019-nCoV originated
from one source within a short period and was detected rapidly. However, as the virus transmits
to more individuals, constant surveillance of mutations arising is needed.) See Lu R, Zhao X, Li J,
et al. Genomic characterisation and epidemiology of 2019 novel coronavirus: implications for
virus origins and receptor binding. Lancet (London, England). 2020 Feb;395(10224):565-574.
DOI: 10.1016/s0140-6736(20)30251-8. (This finding suggests either possible droplet transmission
or that the patient was infected by a currently unknown source. Evidence of clusters of infected
family members and medical workers has now confirmed the presence of human-to-human
transmission.)
5
       https://www.mdpi.com/1660-4601/17/8/2690
6
        See     https://www.mdpi.com/1660-4601/17/8/2690 (To address the pathogenetic
mechanisms of SARS-CoV-2, its viral structure and genome must be considered. Coronaviruses
are enveloped positive strand RNA viruses with the largest known RNA genomes—30–32 kb—
with a 50 -cap structure and 30 -poly-A tail.)

                                                 8
             Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 9 of 34



       35.     The first confirmed case of the virus outside China was diagnosed on January 13,

2020 in Bangkok, Thailand with the number of cases exceedingly increasing worldwide. On

January 30, 2020, the World Health Organization (WHO) declared the SARS-COv-2 outbreak

constituted a public health emergency of international concern, and by February 11, 2020, the virus

was named “COVID-19” by the WHO Director-General.7 As of April 15, 2020, the WHO reports

a confirmed 1.9 million cases of COVID-19 globally and over 123,000 deaths, with the United

States dealing with more than 578,000 confirmed cases and 23,000 deaths - more than any other

country.8

       36.     The clinical features of COVID-19 vary from asymptomatic forms to fatal

conditions of severe respiratory failure that requires ventilation and support in an intensive care

unit (ICU). Pneumonia has been the most frequent severe manifestation of COVID-19, with

symptoms of fever, cough, dyspnea, and bilateral infiltrates on chest imaging.9 There are no

specific treatments recommended for COVID-19, and no vaccine is currently available; so

understanding the complexities of COVID-19 is ongoing.10



7
       https://www.mdpi.com/1660-4601/17/8/2690
8
       https://covid19.who.int/
9
        See https://www.mdpi.com/1660-4601/17/8/2690 (Asymptomatic infections have also
been described, but their frequency is unknown...Other, less common symptoms have included
headaches, sore throat, and rhinorrhea. Along with respiratory symptoms, gastrointestinal
symptoms (e.g., nausea and diarrhea) have also been reported, and in some patients they may be
the presenting complaint.)
10
        See https://www.mdpi.com/1660-4601/17/8/2690 (The treatment is symptomatic, and
oxygen therapy represents the major treatment intervention for patients with severe infection.
Mechanical ventilation may be necessary in cases of respiratory failure refractory to oxygen
therapy, whereas hemodynamic support is essential for managing septic shock [37]. Different
strategies can be used depending on the severity of the patient and local epidemiology [38,39].
Home management is appropriate for asymptomatic or paucisintomatic patients. They need a daily
assessment of body temperature, blood pressure, oxygen saturation and respiratory symptoms for

                                                9
              Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 10 of 34



       37.        It has now been discovered by scientists that COVID-19 has several modes of

transmission. Pursuant to a “Situation Report” released by the WHO, the virus can be transmitted

through      symptomatic    transmission,   pre-symptomatic   transmission,   or   asymptomatic

transmission.11     Symptomatic transmission refers to transmission by an individual who is

experiencing symptoms associated with the virus who then transfers COVID-19 to another

individual. Data from published studies provide evidence that COVID-19 is primarily transmitted

from symptomatic people to others who are in close contact through respiratory droplets, by direct

contact with infected persons, or by contact with contaminated objects and surfaces.12

       38.        The incubation period for COVID-19, which is the time between exposure to the

virus (becoming infected) and symptom onset, averages 5-6 days, however, it can be up to 14

days.13 During this period, also known as the “presymptomatic” period, some infected persons can

be contagious. For that reason, transmission from a pre-symptomatic case can occur before

symptom onset. Presymptomatic transmission still requires the virus to be spread through

infectious droplets or touching contaminated surfaces.14


about 14 days. Management of such patients should focus on prevention of transmission to others
and monitoring for clinical status with prompt hospitalization if needed.)
11
       https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-sitrep-
73-covid-19.pdf?sfvrsn=5ae25bc7_2
12
        See https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-
sitrep-73-covid-19.pdf?sfvrsn=5ae25bc7_2 (Data from clinical and virologic studies that have
collected repeated biological samples from confirmed patients provide evidence that shedding of
the COVID-19 virus is highest in upper respiratory tract (nose and throat) early in the course of
the disease. That is, within the first 3 days from onset of symptoms. Preliminary data suggests
that people may be more contagious around the time of symptom onset as compared to later on
in the disease.)
13
       https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-sitrep-
73-covid-19.pdf?sfvrsn=5ae25bc7_2
14
       See      https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-

                                                10
             Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 11 of 34



       39.     An individual who does not develop symptoms, an asymptomatic case of COVID-

19, can still transmit the virus to another. Though there are few documented cases reported, it does

not exclude the possibility that it has or may occur.15

       40.     Not only is COVID-19 transmitted via human-to-human, but the WHO and

scientific studies have confirmed that the virus can live on contaminated objects or surfaces.

According to a study by scientists documented in The New England Journal of Medicine, COVID-

19 was detectable in aerosols for up to three hours, up to four hours on copper, up to 24 hours on

cardboard, and up to two to three days on plastic and stainless steel.16 All of these materials are

used in the preparation and service of food by restaurants. The results of the study suggest that

individuals could get COVID-19 through indirect contact with surfaces or objects used by an

infected person, whether they were symptomatic.

       41.     Another scientific study documented in the Journal of Hospital Infection found that

human coronaviruses, such as SARS-CoV and MERS-CoV can remain infectious on inanimate


sitrep-73-covid-19.pdf?sfvrsn=5ae25bc7_2 (In a small number of case reports and studies, pre-
symptomatic transmission has been documented through contact tracing efforts and enhanced
investigation of clusters of confirmed cases. This is supported by data suggesting that some people
can test positive for COVID-19 from 1-3 days before they develop symptoms. Thus, it is possible
that people infected with COVID-19 could transmit the virus before significant symptoms
develop.)
15
       https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-sitrep-
73-covid-19.pdf?sfvrsn=5ae25bc7_2
16
    See https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces;
See        https://www.who.int/news-room/commentaries/detail/modes-of-transmission-of-virus-
causing-covid-19-implications-for-ipc-precaution-recommendations (In the context of COVID-
19, airborne transmission may be possible in specific circumstances and settings in which
procedures or support treatments that generate aerosols are performed; i.e., endotracheal
intubation, bronchoscopy, open suctioning, administration of nebulized treatment, manual
ventilation before intubation, turning the patient to the prone position, disconnecting the patient
from the ventilator, non-invasive positive-pressure ventilation, tracheostomy, and
cardiopulmonary resuscitation.)



                                                 11
              Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 12 of 34



surfaces at room temperature for up to nine days.17 At a temperature of 30 degrees Celsius or more,

the duration of persistence is shorter. Contamination of frequently touched surfaces is, therefore,

a potential source of viral transmission.18 Though this study was not conclusive on COVID-19

itself, scientists are still grappling to understand this implication.

        42.     On March 27, 2020, the Centers for Disease Control and Prevention (“CDC”)

released a report entitled “Public Health Responses to COVID-19 Outbreaks on Cruise Ships -

Worldwide, February - March 2020.”19 The report detailed that during this time frame, COVID-

19 outbreaks associated with three different cruise ship voyages caused over 800 confirmed cases

and 10 deaths.20 Of the individuals tested, a high proportion were found to be asymptomatic,

which may explain the high rates on cruise ships. What is interesting about this study though, is



17
         See       https://www.journalofhospitalinfection.com/action/showPdf?pii=S0195-
6701%2820%2930046-3
18
            See           https://www.journalofhospitalinfection.com/action/showPdf?pii=S0195-
6701%2820%2930046-3 (Although the viral load of coronaviruses on inanimate surfaces is not
known during an outbreak situation it seem plausible to reduce the viral load on surfaces by
disinfection, especially of frequently touched surfaces in the immediate patient surrounding where
the highest viral load can be expected. The WHO recommends “to ensure that environmental
cleaning and disinfection procedures are followed consistently and correctly.”)
19
        https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm?s_cid=mm6912e3_w
20
         See     https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm?s_cid=mm6912e3_w
(During February 7–23, 2020, the largest cluster of COVID-19 cases outside mainland China
occurred on the Diamond Princess cruise ship, which was quarantined in the port of Yokohama,
Japan, on February 3 (3). On March 6, cases of COVID-19 were identified in persons on the Grand
Princess cruise ship off the coast of California; that ship was subsequently quarantined. By March
17, confirmed cases of COVID-19 had been associated with at least 25 additional cruise ship
voyages. On February 21, CDC recommended avoiding travel on cruise ships in Southeast Asia;
on March 8, this recommendation was broadened to include deferring all cruise ship travel
worldwide for those with underlying health conditions and for persons aged ≥65 years. On March
13, the Cruise Lines International Association announced a 30-day voluntary suspension of cruise
operations in the United States. CDC issued a level 3 travel warning on March 17, recommending
that all cruise travel be deferred worldwide.)



                                                   12
             Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 13 of 34



that COVID-19 was identified on a variety of surfaces in cabins of both symptomatic and

asymptomatic infected passengers up to 17 days after cabins were vacated on the Diamond

Princess cruise line, but before disinfection procedures had been conducted.21 The CDC notes that

more studies are required to understand the perpetuation of transmission, but what is clear is the

uncertainty around COVID-19 and its implications for the lawful and safe functioning of a variety

of businesses, most significantly, food service businesses

       43.     Without a vaccine to protect against COVID-19, effective control of the outbreak

relies on measures designed to reduce human to human and surface to human exposure. Recent

information on the CDC’s website provides that COVID-19 spreads when people are within six feet

of each other or when a person comes in contact with a surface or object that has the virus on it.22

Various other sources state that close contact with a person with the virus or surfaces where the

virus is found can transmit the virus.23



21
        See    https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm?s_cid=mm6912e3_w
(Cruise ships are often settings for outbreaks of infectious diseases because of their closed
environment, contact between travelers from many countries, and crew transfers between ships.
On the Diamond Princess, transmission largely occurred among passengers before quarantine was
implemented, whereas crew infections peaked after quarantine/ On the Grand Princess, crew
members were likely infected on voyage A and then transmitted SARS-CoV-2 to passengers on
voyage B. The results of testing of passengers and crew on board the Diamond Princess
demonstrated a high proportion (46.5%) of asymptomatic infections at the time of testing.
Available statistical models of the Diamond Princess outbreak suggest that 17.9% of infected
persons never developed symptoms. A high proportion of asymptomatic infections could partially
explain the high attack rate among cruise ship passengers and crew...Although these data cannot
be used to determine whether transmission occurred from contaminated surfaces, further study of
fomite transmission of SARS-CoV-2 aboard cruise ships is warranted.)
22
       https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-COVID-
spreads.html
 23
        Persistence of coronaviruses on inanimate surfaces and their inactivation with biocidal
 agents, Vol. 104, Kemp., G., et al., Journal of Hospital Infection, No. 3, March 2020, pages 246-
 251 (remains infectious from 2 hours to 28 days depending on conditions); see also
 https://www.ucsf.edu/news/2020/02/416671/how-new-coronavirus-spreads-and-progresses-and-

                                                13
             Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 14 of 34



       44.     The secondary exposure of the surface to humans is particularly acute in places

where the public gathers typically to socialize, eat, drink, shop, be entertained, and go for

recreation. This is why the CDC recommends that in viral outbreaks individuals who are infected

stay at home and those who are not sick engage in preventive measures such as constant hand

washing and avoiding activities that would bring them into close proximity of people with the virus

or surfaces where the virus may reside. However, because these recommendations have proven

ineffective to minimize the spread of COVID-19, containment efforts have led to civil authorities

issuing orders closing non-essential business establishments, including restaurants, bars, hotels,

theaters, personal care salons, gyms, and schools, and mandating social distancing among the

population. This has caused the cancelation of sporting events, parades, and concerts, the closure of

amusement parks, and substantial travel restrictions. In addition, to conserve medical supplies,

orders have been issued prohibiting the performance of non-urgent or non-emergency elective

procedures and surgeries, forcing the suspension of operations at many medical, surgical,

therapeutic, and dental practices.

       45.     All but six states have enacted “stay-at-home” orders, thirty-five states have closed

all non-essential businesses with other states enacting measures to curtail business operations, all

fifty states have closed schools, and all but one state has closed restaurants and bars for services

other than take-out and delivery (the “Closure Orders”).24




 why-one-test-may-not-be-enough (doorknobs and table tops can contain the virus);
 https://www.nytimes.com/2020/03/02/health/coronavirus-how-it-spreads.html (virus can remain
 on metal, glass and plastic for several days).
24
            https://www.kff.org/health-costs/issue-brief/state-data-and-policy-actions-to-address-
coronavirus/.

                                                 14
             Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 15 of 34



B.     Defendants’ Standard Uniform All-Risk Commercial Property Insurance Policies

       46.     Hartford’s insurance policies issued to Plaintiffs and the Class Members are “all

risk” commercial property polices which cover loss or damage to the covered premises resulting

from all risks other than those expressly excluded.

       47.     Plaintiffs’ Policy, as well as the policies of other Class Members, are standard forms

that are used by Hartford for all insureds having applicable coverage.

C.     Plaintiffs’ Factual Allegations

       48.     Among the coverages provided by the Policy was business interruption insurance,

which, generally, would indemnify Plaintiffs for lost income and profits in the event that their

businesses were shut down.

       49.     SA Plaintiffs’ Property Choice – Special Business Income Coverage Form

(Business Interruption), Form PC 00 20 01 13 provided coverage as follows:

       We will pay up to the Special Business Income Business Income Limit of Insurance
       stated in the Property Choice Schedule of Premises and Coverages for the actual
       loss of Business Income you sustain the actual, necessary and reasonable Extra
       Expense you incur due to the necessary interruption of your business operations
       during the Period of Restoration due to direct physical loss of or direct physical
       damage to. property caused by or resulting from a Covered Cause of Loss at
       “Scheduled Premises” where a limit of insurance is shown for Special Business
       Income. If you are a tenant, this Coverage applies to portion of the building which
       you rent, lease occupy, and extends to common service areas and access routes to
       your area.
       .
       50.     In addition SA Plaintiff’s Policy contained Property Choice Special Business

Income – Additional Coverages, Form PC 26 02 01 13, which provides:

               This insurance is extended to apply to the actual loss of Business Income
       you sustain and the actual, necessary and reasonable Extra Expense you incur when
       access to your “Scheduled Properties” is specifically prohibited by order of a civil
       authority as the direct result of a Covered Cause of Loss to property in the
       immediate area of your “Scheduled Premises”.

       51.     Under both SA Plaintiffs’ Policy, Business Income is defined as:



                                                15
              Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 16 of 34



        a.         Net Income (Net Profit or Net Loss before income taxes), including Income
                   and Royalties, that would have been earned or incurred; and

        b.         Continuing normal operating expenses incurred, including Payroll
                   Expenses.

        52.        Under the SA Plaintiffs’ Property Choice Special Business Income – Additional

Coverages form, Extra Expense is defined as:

        the actual, necessary and reasonable expenses you incur during the Period of
        Restoration that you would not have incurred if there had been no direct physical
        loss of or direct physical damage to property caused by or resulting from a Covered
        Cause of Loss at “Scheduled Premises”. We will pay Extra Expense (other than
        the expense to repair or replace property) to:

        a.         Avoid or minimize suspension of business and to continue operation at a
                   “Scheduled Premises” or at replacement premises or temporary locations
                   including relocation expenses and costs to equip and operate the
                   replacement location or temporary location.

        b.         Minimize the suspension of business if you cannot continue operations. We
                   will also pay Extra Expenses to repair or replace property, but only to the
                   extent reduces the amount of loss that otherwise would have been payable
                   under the Coverage Form.

        c.         Extra Expense Coverage does not apply to any expense related to any recall
                   of products you manufacture, handle or distribute.

        53.        In the SA Plaintiff’s Policy defines Causes of Loss in a separate form of the Policy,

Property Choice – Covered Causes of Loss and Exclusions Form, Form PC 10 10 01 13. A

Covered Cause of Loss “means direct physical loss or direct physical damage that occurs during

the Policy period and in the Coverage Territory unless the loss or damage is excluded or limited

in this policy.”

        54.        The interruption of Plaintiffs’ and other class members’ businesses was not caused

by any of the exclusions set forth in the applicable Policy.

        55.        The Policy contains an endorsement entitled New York – Exclusion of Loss Due

To Virus or Bacteria, Form PC 35 31 10 14, which provides:



                                                    16
              Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 17 of 34



        We will not pay for loss or damage caused by or resulting from any virus, bacterium
        or other microorganism that induces or is capable of inducing physical distress,
        illness or disease.

        56.     Plaintiffs and all similarly situated Class members have suffered a direct physical

loss of and damage to their property because they have been unable to use their property for its

intended purpose.

        57.     The exclusion contained in the Virus and Bacteria endorsement is not applicable

because Plaintiffs’, and other class members’, losses were not caused by a “virus, bacterium or

other microorganism that induces or is capable of inducing physical distress, illness or disease”,

Rather, the efficient proximate cause of Plaintiffs’, and other Class Members’ losses, were

precautionary measures taken by their respective States to prevent the spread of COVID-19 in the

future, not because coronavirus was found in or on Plaintiffs’ insured property.

        58.     Notwithstanding the foregoing, by way of letter dated April 8, 2020, the Hartford

denied SA Plaintiffs’ claim for business interruption losses under the Policy because their

properties had not suffered any direct physical loss and because the losses were excluded by the

bacteria and virus exclusion endorsement, and other exclusions which were not applicable to

Plaintiffs’ losses.

D.      The COVID-19 Pandemic has Affected Policyholders Nationwide.

        59.     COVID-19 is physically impacting private commercial property in New York and

throughout the United States, threatening the survival of thousands of restaurants, retail

establishments, and other businesses that have had their business operations suspended or curtailed

indefinitely by order of civil authorities.

        60.     No insurer intends to cover any losses caused by the COVID-19 pandemic.

        61.     For example, a bipartisan group from the U.S. House of Representatives recently

sent a letter to various insurance industry trade groups requesting that their members recognize


                                                17
                Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 18 of 34



financial losses relating to COVID-19 under the standard commercial interruption coverage. In

response, the industry trade groups stated: “Business interruption policies do not, and were not

designed to, provide coverage against communicable diseases such as COVID-19.”25 Upon

information and belief, Hartford belongs to and supports the trade groups’ position.

          62.     In addition, many state departments of insurance have issued advisories to business

owners that COVID-19 is not an insured peril and there will be no coverage for business

interruption. This is disinformation being published to discourage business owners from filing

claims.

          63.     For instance, Arkansas Insurance Department Bulletin No. 9-2020 states that “In

most BII policies, coverage is triggered when the policyholder sustains physical damage to insured

property caused by a covered peril resulting in quantifiable business interruption loss . . . viruses

and disease are typically NOT an insured peril unless added by endorsement (emphasis in the

original).26

          64.     The South Carolina Department of Insurance issues “Guidance” on business

interruption insurance stating that under the business income policy, there likely is no coverage

from losses resulting from a virus.27

          65.     Members of the insurance industry have also been actively advising Insurance

Commissioners that they do not intend to provide coverage for business interruption related to

COVID-19. As a result, many small businesses that maintain commercial multi-peril insurance




25
          https://www.insurancejournal.com/news/national/2020/03/20/561810.htm
26
          https://insurance.arkansas.gov/uploads/resource/documents/9-2020.pdf
27
          https://www.doi.sc.gov/948/COVID-19



                                                  18
             Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 19 of 34



policies with business interruption coverage will have significant uninsured losses because the

insurance industry is stating that such policies do not cover COVID-19.

       66.     For instance, the State of Connecticut Insurance Department, Maryland Insurance

Administration and the West Virginia Office of the Insurance Commissioner issued nearly

identical notices supporting the insurance companies’ reasons for denying business interruption

claims, stating that the potential loss costs from such perils [like COVID-19] are so extreme that

providing coverage would jeopardize the financial solvency of property insurers.28

       67.     John F. King, Insurance and Safety Fire Commission for the State of Georgia issued

Bulletin 20-EX-3 stating that losses from COVID-19 are excluded losses.29 Vicki Schmidt, Kansas

Insurance Department Commission issued a similar Bulletin stating it was her “understanding it is

unlikely that a business policy would cover losses related to COVID-19.”30

       68.     Other state governments expect that insurance companies will breach their

obligation to provide coverage for business losses due to the COVID-19 pandemic and have

introduced bills requiring every insurance policy insuring against loss or damage to property,

which includes the loss of use and occupancy and business interruption, be construed to include,

among other covered perils, coverage for business interruption because of global virus

transmission or pandemic.31



28
          See https://portal.ct.gov/CID/Coronavirus/Business-Interruption-Insurance-Notice;
https://insurance.maryland.gov/Pages/newscenter/NewsDetails.aspx?NR=2020256;
https://www.wvinsurance.gov/Portals/0/pdf/pressrelease/20-
08%20Business%20Interruption%20Insurance.pdf?ver=2020-03-26-222830-620.
29
       https://www.oci.ga.gov/ExternalResources/Announcements/Bulletin-3172020-1619.pdf.
30
       https://insurance.ks.gov/documents/department/COVID19-FAQ.pdf.
31
       See House Bill No. 858, State of Louisiana House of Representatives. Similar legislation
has been introduced in Massachusetts (Senate Bill Senate Docket. 2888); New Jersey (Assembly

                                               19
             Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 20 of 34



       69.     A declaratory judgment determining that the business income loss and extra

expense coverage provided in common all-risk commercial property insurance policies applies to

the suspension, curtailment, and interruption of business operations resulting from measures put

into place by civil authorities is necessary to prevent the Plaintiffs and similarly situated Class

members from being denied critical coverage for which they have paid.

                               CLASS ACTION ALLEGATIONS

       70.     Plaintiffs bring this lawsuit pursuant to Federal Rule of Civil Procedure 23(a) and

(b)(3) on behalf of themselves and all other persons similarly situated.

       71.     The Nationwide Class is defined as:

                All entities who have entered into standard all-risk commercial property
                insurance policies with Hartford, where such policies provide for
                business income loss and extra expense coverage and do not exclude
                coverage for pandemics, and who have suffered losses due to measures
                put in place by civil authorities to stop the spread of COVID-19.

               The New York Sub-Class is defined as:

                All entities who have entered into standard all-risk commercial property
                insurance policies with Hartford to insure property in New York, where
                such policies provide for business income loss and extra expense
                coverage and do not exclude coverage for pandemics, and who have
                suffered losses due to measures put in place by civil authorities to stop
                the spread of COVID-19.

Excluded from each class are the Defendants, their employees, officers, directors, legal

representatives, heirs, successors, and wholly or partly owned subsidiaries or affiliated companies;

Class Counsel and their employees; and the judicial officers and their immediate family members

and associated court staff assigned to this case.




No. 3844); Sate of New York (Assembly 10226); and Ohio (House Bill No. 589).

                                                    20
              Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 21 of 34



        72.     Plaintiffs reserve the right to modify, expand, or amend the definitions of the

proposed classes following the discovery period and before the Court determines whether class

certification is appropriate.

        73.     Certification of Plaintiffs’ claims for class-wide treatment is appropriate because

Plaintiffs can prove the elements of their claims on a class-wide basis using the same evidence as

would prove those elements in individual actions alleging the same claims.

        Numerosity

        74.     This action satisfies the requirements of Fed.R.Civ.P. 23(a)(1). The Class numbers

at least in the hundreds and consists of geographically dispersed business entities who are insured

for business interruption losses. Hartford sells many insurance policies in the State of New York

and most, if not all, other states and therefore joinder of the Class members is impracticable.

        75.     The identity of Class members is ascertainable, as the names and addresses of all

Class members can be identified in Hartford’s or their agent’s books and records. Plaintiffs

anticipate providing appropriate notice to the certified Class in compliance with Fed.R.Civ.P.

23(c)(2)(A) and/or (B), to be approved by the Court after class certification, or pursuant to court

order under Fed. R. Civ. P. 23(d).

        Typicality

        76.     This action satisfies the requirements of Fed.R.Civ.P. 23(a)(3) because Plaintiffs’

claims are typical of the claims of each of the Class members, as all Class members were and are

similarly affected and their claims arise from the same all-risk commercial property insurance

policy provisions entered into with Hartford. Each Class member’s insurance policy contains the

same form providing coverage for business income loss. None of the forms exclude coverage due

to a governmental action intended to reduce the effect of the ongoing global pandemic. As a result,




                                                21
              Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 22 of 34



a declaratory judgment as to the rights and obligations under Plaintiffs’ Policy will address the

rights and obligations of all Class members.

        Adequacy of Representation

        77.     Plaintiffs are committed to prosecuting the action, will fairly and adequately protect

the interests of the members of the Class, and has retained counsel competent and experienced in

class action litigation, including litigation relating to insurance policies. Plaintiffs have no interests

antagonistic to or in conflict with other members of the Class. Plaintiffs anticipate no difficulty in

the management of this litigation as a class action.

        Commonality

        78.     This action satisfies the requirements of Fed.R.Civ.P. 23(a)(2) because there are

questions of law and fact that are common to each of the classes. These common questions

predominate over any questions affecting only individual Class members. The questions of law

and fact common to the Class include, but are not limited to:

        a.      Whether there is an actual controversy between Plaintiffs and Hartford as to the
                rights, duties, responsibilities and obligations of the parties under the business
                interruption coverage provisions in standard all- risk commercial property
                insurance policies;

        b.      Whether measures to reduce the spread of the COVID-19 pandemic are excluded
                from Plaintiffs’ and the Class members standard all-risk commercial property
                insurance policies;

        c.      Whether the measures put in place by civil authorities to stop the spread of COVID-
                19 caused physical loss or damage to covered commercial property;

        d.      Whether Hartford has repudiated and anticipatorily breached the all-risk
                commercial property insurance policies the issued with business interruption
                coverage by intending to deny claims for coverage; and

        e.      Whether Plaintiffs and the Class members suffered damages as a result of the
                anticipatory breach by Hartford.




                                                   22
             Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 23 of 34



       Superiority/Predominance

       79.     This action satisfies the requirements of Fed.R.Civ.P. 23(b)(3). A class action is

superior to other available methods for the fair and efficient adjudication of the rights of the Class

members. The joinder of individual Class members is impracticable because of the vast number of

Class members who have entered into the standard all-risk commercial property insurance policies

with the Defendants.

       80.     Because a declaratory judgment as to the rights and obligations under the uniform

all-risk commercial property insurance policies will apply to all Class members, most or all Class

Members would have no rational economic interest in individually controlling the prosecution of

specific actions. The burden imposed on the judicial system by individual litigation, and to

Hartford, by even a small fraction of the Class members, would be enormous.

       81.     In comparison to piecemeal litigation, class action litigation presents far fewer

management difficulties, far better conserves the resources of both the judiciary and the parties,

and far more effectively protects the rights of each Class member. The benefits to the legitimate

interests of the parties, the Court, and the public resulting from class action litigation substantially

outweigh the expenses, burdens, inconsistencies, economic infeasibility, and inefficiencies of

individualized litigation. Class adjudication is superior to other alternatives under Fed.R.Civ.P.

23(b)(3)(D). Class treatment will also avoid the substantial risk of inconsistent factual and legal

determinations on the many issues in this lawsuit.

       82.     Plaintiffs know of no obstacles likely to be encountered in the management of this

action that would preclude its maintenance as a class action. Rule 23 provides the Court with the

authority and flexibility to maximize the efficiencies and benefits of the class mechanism and

reduce management challenges. The Court may, on motion of Plaintiffs or on its own




                                                  23
                Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 24 of 34



determination, certify nationwide and statewide classes for claims sharing common legal

questions; use the provisions of Rule 23(c)(4) to certify particular claims, issues, or common

questions of law or of fact for class-wide adjudication; certify and adjudicate bellwether class

claims; and use Rule 23(c)(5) to divide any Class into subclasses.

                                          COUNT I
             DECLARATORY JUDGMENT – BUSINESS INCOME COVERAGE
            (Claim Brought on Behalf of the National Class and New York Subclass)

          83.     Plaintiffs repeat the allegations set forth in paragraphs 1-82 as if fully set forth

herein.

          84.     Plaintiffs bring this Count individually and on behalf of the other members of the

National Class and New York Subclass.

          85.     Plaintiffs’ Hartford Policy, as well as those of the other Class Members, are

contracts under which Hartford was paid premiums in exchange for its promise to pay Plaintiffs’

and the other Class Members’ losses for claims covered by the Policy.

          86.     Plaintiffs and other Class Members have complied with all applicable provisions of

the Policies and/or those provisions have been waived by Hartford or Hartford is estopped from

asserting them, and yet Hartford has abrogated its insurance coverage obligations pursuant to the

Policies’ clear and unambiguous terms and has wrongfully and illegally refused to provide

coverage to which Plaintiffs and Class Members are entitled.

          87.     Hartford has denied claims related to COVID-19 on a uniform and class-wide basis,

without individual bases or investigations, so the Court can render declaratory judgment no matter

whether members of the Class have filed a claim.

          88.     An actual case or controversy exists regarding Plaintiffs’ and the other Class

Members’ rights and Hartford’s obligations under the Policies to reimburse Plaintiffs and Class




                                                   24
                 Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 25 of 34



Members for the full amount of Business Income losses incurred by Plaintiffs and the other Class

Members in connection with the suspension of their businesses stemming from Orders intended to

mitigate the COVID-19 pandemic.

          89.       Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Class Members seek a

declaratory judgment from this Court declaring the following:

          i.        Plaintiffs’ and the other Class Members’ Business Income losses incurred in
                    connection with the Closure Order and the necessary interruption of their
                    businesses stemming from Orders intended to mitigate the COVID-19 pandemic
                    are insured losses under their Policies; and

          ii.       Hartford is obligated to pay Plaintiffs and other Class Members for the full amount
                    of the Business Income losses incurred and to be incurred in connection with the
                    Closure Order during the period of restoration and the necessary interruption of
                    their businesses stemming from Orders intended to mitigate the COVID-19
                    pandemic.

                                              COUNT II
                   BREACH OF CONTRACT – BUSINESS INCOME COVERAGE
               (Claim Brought on Behalf of the National Class and New York Subclasses)

          90.       Plaintiffs repeat the allegations set forth in paragraphs 1-89 as if fully set forth

herein.

          91.       Plaintiffs bring this Count individually and on behalf of the other members of the

National Class and New York Subclass.

          92.       Plaintiffs’ Hartford Policy, as well as those of the other Class members, are

contracts under which Hartford was paid premiums in exchange for its promise to pay Plaintiffs’

and the other Class Members’ losses for claims covered by the Policy.

          93.       In the business interruption coverage, Hartford agreed to pay for its insureds’ actual

loss of Business Income sustained due to the necessary suspension of its operations during the

“period of restoration.”




                                                     25
              Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 26 of 34



        94.     Hartford also agreed to pay for its insureds’ actual loss of Business Income

sustained due to the necessary “interruption of [their] operations” during the “Period of

Restoration” caused by direct physical loss or damage.

        95.     “Business Income” under the Policy means the “Net Income (Net Profit or Net Loss

before income taxes), including Income and Royalties, that would have been earned or incurred”,

as well as “[c]ontinuing normal operating expenses incurred, including Payroll Expenses”

        96.     The Closure Orders caused direct physical loss and damage to Plaintiffs’ and the

other Class Members’ Covered Properties, requiring suspension of operations at the Covered

Properties. Losses caused by the Closure Orders thus triggered the Business Income provision of

Plaintiffs’ and the other Class Members’ Hartford policies.

        97.     Plaintiffs and the other Class Members have complied with all applicable

provisions of their policies and/or those provisions have been waived by Hartford or Hartford

estopped from asserting them, and yet Hartford has abrogated its insurance coverage obligations

pursuant to the Policies’ clear and unambiguous terms.

        98.     By denying coverage for any Business Income losses incurred by Plaintiffs and

other Class Members as a result of the Closure Orders and Orders intended to mitigate the COVID-

19 pandemic, Hartford has breached its coverage obligations under the Policies.

        99.     As a result of Hartford’s breaches of the Policies, Plaintiffs and the other Class

Members have sustained substantial damages for which Hartford is liable, in an amount to be

established at trial.




                                                26
                 Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 27 of 34



                                         COUNT III
             DECLARATORY JUDGMENT – CIVIL AUTHORITY COVERAGE
            (Claim Brought on Behalf of the National Class and New York Subclass)

          100.     Plaintiffs repeat the allegations set forth in paragraphs 1-99 as if fully set forth

herein.

          101.     Plaintiffs bring this Count individually and on behalf of the other members of the

National Class and New York Subclass.

          102.     Plaintiffs’ Hartford Policy, as well as those of the other Class Members, are

contracts under which Hartford was paid premiums in exchange for its promise to pay Plaintiffs’

and other Class members’ losses for claims covered by the Policy.

          103.     Plaintiffs and Class members have complied with all applicable provisions of the

Policies and/or those provisions have been waived by Hartford or Hartford is estopped from

asserting them, and yet Hartford has abrogated its insurance coverage obligations pursuant to the

Policies’ clear and unambiguous terms and has wrongfully and illegally refused to provide

coverage to which Plaintiffs and Class Members are entitled.

          104.     Hartford has denied claims related to COVID-19 on a uniform and class wide basis,

without individual bases or investigations, so the Court can render declaratory judgment no matter

whether members of the Class have filed a claim.

          105.     An actual case or controversy exists regarding Plaintiffs’ and other Class Members’

rights and Hartford’s obligations under the Policies to reimburse Plaintiffs and other Class

Members for the full amount of covered Civil Authority losses incurred by Plaintiffs and other

Class Members in connection with Closure Orders and the necessary interruption of their

businesses stemming from the Orders intended to mitigate the COVID-19 pandemic.




                                                    27
                 Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 28 of 34



          106.      Pursuant to 28 U.S.C. § 2201, Plaintiffs and other Class Members seek a declaratory

judgment from this Court declaring the following:

          i.        Plaintiffs’ and other Class Members’ Civil Authority losses incurred in connection
                    with the Closure Orders and the necessary interruption of their businesses stemming
                    from the COVID-19 pandemic are insured losses under their Policies; and

          ii.       Hartford is obligated to pay Plaintiffs and other Class members the full amount of
                    the Civil Authority losses incurred and to be incurred in connection with the
                    covered losses related to the Closure Orders and the necessary interruption of their
                    businesses stemming from the Orders intended to mitigate the COVID-19
                    pandemic.

                                             COUNT IV
                   BREACH OF CONTRACT – CIVIL AUTHORITY COVERAGE
               (Claim Brought on Behalf of the National Class and New York Subclasses)

          107.      Plaintiffs repeat the allegations set forth in paragraphs 1-106 as if fully set forth

herein.

          108.      Plaintiffs bring this Count individually and on behalf of the other members of the

National Class and New York Subclass.

          109.      Plaintiffs’ Policy, as well as those of the other Class Members, are contracts under

which Hartford was paid premiums in exchange for its promise to pay Plaintiffs’ and the other

Class Members’ losses for claims covered by the policy.

          110.      Plaintiff’s Policy provided for “Civil Authority” coverage, which promises to pay

“the actual loss of Business Income you incur and the actual, necessary and reasonable Extra

Expense you incur when access to your ‘Scheduled Properties’ is specifically prohibited by order

of a civil authority as the direct result of a Covered Cause of Loss to property in the immediate

area of your ‘Scheduled Premises’”.

          111.      The Closure Orders triggered the Civil Authority provision under Plaintiffs’ and

the other members of the Class’ Hartford Policies.




                                                     28
                 Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 29 of 34



          112.     Plaintiffs and the other members of the Class have complied with all applicable

provisions of the Policies and/or those provisions have been waived by Hartford or Hartford is

estopped from asserting them, and yet Hartford has abrogated its insurance coverage obligations

pursuant to the Policies’ clear and unambiguous terms.

          113.     By denying coverage for any business losses incurred by Plaintiffs and other

members of the Class in connection with the Closure Order and Orders intended to mitigate the

COVID-19 pandemic, Hartford has breached its coverage obligations under the Policies.

          114.     As a result of Hartford’s breaches of the Policies, Plaintiffs and the other members

of the Class have sustained substantial damages for which Hartford s liable, in an amount to be

established at trial.

                                          COUNT V
              DECLARATORY JUDGMENT – EXTRA EXPENSE COVERAGE
            (Claim Brought on Behalf of the National Class and New York Subclass)

          115.     Plaintiffs repeat the allegations set forth in paragraphs 1-114 as if fully set forth

herein.

          116.     Plaintiffs bring this Count individually and on behalf of the other members of the

National Class and the New York Subclass.

          117.     Plaintiffs’ Hartford Policy, as well as those of other Class Members, are contracts

under which Hartford was paid premiums in exchange for its promise to pay Plaintiffs’ and other

Class Members’ losses for claims covered by the Policy.

          118.     Plaintiffs and other Class Members have complied with all applicable provisions of

the Policies and/or those provisions have been waived by Hartford or Hartford is estopped from

asserting them, and yet Hartford has abrogated its insurance coverage obligations pursuant to the




                                                    29
                 Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 30 of 34



Policies’ clear and unambiguous terms and has wrongfully and illegally refused to provide

coverage to which Plaintiffs and Class Members are entitled.

          119.      Hartford has denied claims related to COVID-19 on a uniform and class wide basis,

without individual bases or investigations, so the Court can render declaratory judgment no matter

whether members of the Class have filed a claim.

          120.      An actual case or controversy exists regarding Plaintiffs’ and other Class Members’

rights and Hartford’s obligations under the Policies to reimburse Plaintiffs and the other Class

Members for the full amount of Extra Expense losses incurred by Plaintiff and Class Members in

connection with Closure Orders and the necessary interruption of their businesses stemming from

Orders intended to mitigate the COVID- 19 pandemic.

          121.      Pursuant to 28 U.S.C. § 2201, Plaintiffs and other Class Members seek a declaratory

judgment from this Court declaring the following:

          i.        Plaintiffs’ and other Class Members’ Extra Expense losses incurred in connection
                    with the Closure Orders and the necessary interruption of their businesses stemming
                    from Orders intended to mitigate the COVID-19 pandemic are insured losses under
                    their Policies; and

          ii.       Hartford is obligated to pay Plaintiffs and other Class Members for the full amount
                    of the Extra Expense losses incurred and to be incurred in connection with the
                    covered losses related to the Closure Orders during the period of restoration and
                    the necessary interruption of their businesses stemming from Orders intended to
                    mitigate the COVID-19 pandemic.

                                             COUNT VI
                    BREACH OF CONTRACT – EXTRA EXPENSE COVERAGE
                (Claim Brought on Behalf of the National Class and New York Subclass)

          122.      Plaintiffs repeat the allegations set forth in paragraphs 1-121 as if fully set forth

herein.

          123.      Plaintiffs bring this Count individually and on behalf of the other members of the

National Class and New York Subclass.


                                                     30
               Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 31 of 34



        124.     Plaintiffs’ Hartford Policy, as well as those of the other Class Members, are

contracts under which Hartford was paid premiums in exchange for its promise to pay Plaintiffs’

and the other Class Members’ losses for claims covered by the Policy.

        125.     Plaintiffs’ Policy provided that Hartford agreed to pay necessary Extra Expense

that its insureds incur during the “period of restoration” that the insureds would not have incurred

if there had been no direct physical loss or damage to the described premises. “Extra Expense”

means expenses “to avoid or minimize the suspension of business and to continue ‘operations,’”

and to repair or replace property.

        126.     Due to the Closure Orders, Plaintiffs and other members of the Class incurred Extra

Expense at Covered Property

        127.     Plaintiffs and other members of the Class have complied with all applicable

provisions of the Policies and/or those provisions have been waived by Hartford or Hartford is

estopped from asserting them, and yet Hartford has abrogated its insurance coverage obligations

pursuant to the Policies’ clear and unambiguous terms.

        128.     By denying coverage for any business losses incurred by Plaintiffs and other

members of the Class in connection with the Closure Order and Orders intended to mitigate the

COVID-19 pandemic, Hartford has breached its coverage obligations under the Policies.

        129.     As a result of Hartford’s breaches of the Policies, Plaintiffs and the other members

of the Class have sustained substantial damages for which Hartford is liable, in an amount to be

established at trial.

        WHEREFORE, Plaintiffs, on behalf of themselves and all similarly situated individuals,

demand judgment against the Defendants as follows:




                                                  31
             Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 32 of 34



       (1)      Declaring this action to be a proper class action maintainable pursuant to

Fed.R.Civ.P. 23(a) and Rule 23(b)(3) and declaring Plaintiffs and their counsel to be

representatives of the Class;

       (2)      Issuing a Declaratory Judgment declaring the Parties’ rights and obligations under

the insurance policies;

       (3)      Awarding Plaintiffs and the Class compensatory damages from Hartford’s breach

of the insurance policies in an amount to be determined at trial, together with appropriate

prejudgment interest at the maximum rate allowable by law;

       (4)      Awarding Plaintiffs and the Class costs and disbursements and reasonable

allowances for the fees of Plaintiffs’ and the Class’s counsel and experts, and reimbursement of

expenses; and

       (5)      Awarding such other and further relief the Court deems just, proper, and equitable.

                                                            CARELLA, BYRNE, CECCHI
                                                            OLSTEIN, BRODY & AGNELLO
                                                            Attorneys for Plaintiffs


                                                            By:         /s/ James E. Cecchi
                                                                        JAMES E. CECCHI

Dated: April 24, 2020

Christopher A. Seeger
Stephen A. Weiss
SEEGER WEISS
77 Water Street, 8th Floor
New York, New York 10005
(212) 584-0700

Samuel H. Rudman
ROBBINS GELLER RUDMAN
  & DOWD LLP
58 South Service Road, Suite 200




                                                32
           Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 33 of 34



Melville, NY 11747
(631) 367-7100

Paul J. Geller
Stuart A. Davidson
ROBBINS GELLER RUDMAN
  & DOWD LLP
120 East Palmetto Park Road, Suite 500
Boca Raton, Florida 33432
(561) 750-3000




                                         33
           Case 1:20-cv-03258 Document 1 Filed 04/24/20 Page 34 of 34



                              DEMAND FOR A JURY TRIAL

       Plaintiffs and the Class request a jury trial for all Counts for which a trial by jury is

permitted by law.

                                                   CARELLA, BYRNE, CECCHI
                                                   OLSTEIN, BRODY & AGNELLO
                                                   Attorneys for Plaintiffs


                                                   By:    /s/ James E. Cecchi
                                                          JAMES E. CECCHI

Dated: April 24, 2020

Christopher A. Seeger
Stephen A. Weiss
SEEGER WEISS
77 Water Street, 8th Floor
New York, New York 10005
(212) 584-0700

Samuel H. Rudman
ROBBINS GELLER RUDMAN
  & DOWD LLP
58 South Service Road, Suite 200
Melville, NY 11747
(631) 367-7100

Paul J. Geller
Stuart A. Davidson
ROBBINS GELLER RUDMAN
  & DOWD LLP
120 East Palmetto Park Road, Suite 500
Boca Raton, Florida 33432
(561) 750-3000




                                              34
